DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/05/2020, 05/04/2021 and 08/10/2021 have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 9,442, 291 B1) (Martinez, hereafter).
Regarding claim 1,  Martinez discloses (Figures 1-10 and corresponding text)  (Figures 1-3 and 4a -4c, column3, line 14-column 6, line 45)  A head-mounted display (Figure 1:100), comprising: a display module 120), comprising: a light source (not shown) configured to provide a light beam (115); and a combiner  (105) disposed on a transmission path of the light beam and comprising a plurality of reflective elements(Figure 3: 315 or Figure 4b:#405) spaced apart from each other and obliquely disposed (Figure 3:#315  or Figure 4c, #405). Martinez fails to explicitly disclose wherein a maximum width of each of the plurality of reflective elements along an oblique direction thereof is less than 4 mm and greater than 10 μm. Martinez does disclose ,in figure 3, reproduced below  the thickness or length of the reflective element in the projection direction width D7 is between 2mm and 3mm (column 4,  line 35-line 50),the projection width is oblique; thus, satisfying the limitation.



    PNG
    media_image1.png
    291
    413
    media_image1.png
    Greyscale

Regarding claim 2, Martinez discloses wherein the light source (120) comprises a pico-projector, a liquid crystal on silicon display, a digital light processing projector, a micro organic light emitting diode display, a micro light emitting diode display, a micro liquid crystal display, or a laser beam scanning display (Column 5, line 40-line 65).
Regarding claim 3, Martinez discloses wherein each of the plurality of reflective elements comprises a metal layer, an alloy layer, a distributed Bragg reflector, a semi-reflection layer, an absorption layer or a combination of at least two of the above(Column 5, line 1-30, Column 6, line 45 to line 61, and column 9, line 30-line 45)  disclose (reflective elements 315, 505, and 730 respectively)
Regarding claim 4, Martinez discloses (Figure 4: #405) wherein the plurality of reflective elements have gradual variation of curvatures or inclination angles (column 6: lines 10- line 25).
Regarding claim 19, Martinez discloses (Figure 4b, figure 5 or figure 7)wherein the display module comprises a plurality of the light sources (120), and reflective elements(Figure 7:730), among the plurality of reflective elements, located in front of the plurality of light sources have different curvatures or different inclination angles (Figure 5:505). 
Regarding claim 20, Martinez (Figure 4b, Figure 5, or figure 7) discloses wherein the reflective elements located in front of the plurality of light sources have gradual variation of curvatures (Figure 7:730).
Claims 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 9,442, 291 B1) (Martinez, hereafter) in view of Glik et al. (US 2018-252857) (Glik, hereafter)
Regarding claim 5, Martinez fails to discloses the device set forth above (see rejection claim 1). Martinez fails to explicitly disclose wherein the combiner further comprises a first substrate and a plurality of columnar structures disposed on the first substrate, each of the plurality of columnar structures has an inclined surface, and the plurality of reflective elements are disposed on the inclined surfaces of the plurality of columnar structures in a conformal manner.
Glik discloses (Figures 7, 9a, 9b, 10a-10c, 16a and 16b) discloses the combination
The device (700, Figure 7, 900, Figure 9A) further includes a first substrate (750, Figure 9A)  and multiple columnar structures arranged on the first substrate (966, Figure 9B, 1410, Figure 16B), each of the 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the device of Martinez wherein the combiner further comprises a first substrate and a plurality of columnar structures disposed on the first substrate, each of the plurality of columnar structures has an inclined surface, and the plurality of reflective elements are disposed on the inclined surfaces of the plurality of columnar structures in a conformal manner in order to deflect a plurality of wavelengths of an incident light ray collinearly for propagation within the light-transmissive substrate by total internal reflection as disclosed by Glik.
Regarding claim 6, Martinez discloses (Figures 1,3,  4a-4b, 6a-6b, and 7)wherein the inclined surfaces of the plurality of columnar structures comprise flat surfaces (Figure 3:315), convex surfaces (Figure 4:405), concave surfaces (Figure 7:730) or a combination of at least two of the above, which are inclined with respect to the first substrate.
Regarding claim 7, Martinez fails to explicitly disclose wherein a shape of an orthographic projection of the inclined surface of each of the plurality of columnar structures on the first substrate is rectangular or partial ring.
Glik discloses (Figures 7, 9a, 9b, 10a-10c, 16a and 16b) each slope of the columnar structure (Figure 10A:1010, Figure 16B: 1410) is at the orthographic projection shape on the first substrate is rectangular (Figure 10C:1010, Figure 16A:1410 Part of the ring) (π94-π95).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the device of Martinez wherein a shape of an orthographic projection of the inclined surface of each of the plurality of columnar structures on the first substrate is rectangular or partial ring in order to deflect a plurality of wavelengths of an incident light ray collinearly for propagation within the light-transmissive substrate by total internal reflection.
Regarding claim 8, Martinez discloses (Figure 7), wherein the combiner (701) further comprises a second substrate (715) overlapped with the first substrate(710), the plurality of columnar structures and the plurality of reflective elements (730).
Regarding claim 9, Martinez fails to explicitly disclose wherein the combiner further comprises a fixing element fixing the first substrate and the second substrate, and the plurality of reflective elements are spaced apart from the second substrate.
Glik (Figure 17A) discloses  a fixing element that fixes the first substrate (1750) and the second substrate (1780), and the reflective elements (1760a, 1762a); and the second substrate (1780) is separated in order to deflect a plurality of wavelengths of an incident light ray collinearly for propagation within the light-transmissive substrate by total internal reflection (TIR) (π3).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the device of Martinez wherein the combiner further comprises a fixing element fixing the first substrate and the second substrate, and the plurality of reflective elements are spaced apart from the second substrate in order to deflect a plurality of wavelengths of an incident light ray collinearly for propagation within the light-transmissive substrate by total internal reflection.
Regarding claim 10, Martinez discloses (Figure 7) wherein at least one of the first substrate (710) and the second substrate (715) is a lens element (Column 7 line 50-line 67).
Regarding claim 11, Martinez  discloses (Figure 3) wherein the first substrate is a flexible film (Flexible DOE, column 10, line 25) attached to the second substrate (315), and the first substrate is located between the second substrate and the plurality of columnar structures.
Regarding claim 12, Martinez discloses the device set forth above (see rejection claim 1). Martinez fails to explicitly disclose wherein the combiner further comprises a light guide plate, and the plurality of reflective elements are disposed in the light guide plate.
Glik discloses (Figure 17A)  that the combiner further includes a light guide plate (1700a), and the reflective elements (1790a, 1792a) (π106-π107) are provided place in the light guide plate in order to ensure multiple components of light can propagate through thus allowing for the desired image to be shown.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the device of Martinez wherein the combiner further comprises a light guide plate, and the plurality of reflective elements are disposed in the light guide plate in order to ensure multiple components of light can propagate through thus allowing for the desired image to be shown as disclosed by Glik.
Regarding claim 13, Martinez discloses wherein the plurality of reflective elements  (Figure 1:105 are arranged along the same oblique direction.
Regarding claim 14, Martinez discloses wherein the plurality of reflective elements (Figure 3:315 or figure 4:405) are arranged along two or more oblique directions.
Regarding claim 15, Martinez discloses the device set forth above (see rejection claim 1). Martinez fails to explicitly disclose wherein the light guide plate has a light input region and a light output region, the plurality of reflective elements comprise a plurality of first reflective elements disposed in the light input region and a plurality of second reflective elements disposed in the light output region, wherein the plurality of first reflective elements and the plurality of second reflective elements have the same or different oblique directions.
Glik discloses (Figure 7, Figures 9a-9b, 10-a-10c, 16A-16b) Shows that the light guide plate (750, 950) has a light input area (760,960) and a light output area (762, 962), the reflective elements include design multiple first reflective elements (760, 960) placed in the light input area and a plurality of second reflective elements arranged in the light output area (762, 962), wherein the first reflective elements and the second reflective elements the radiation elements have the same or different orientations (966, metasurface, 1010, Figure 10C) are all using headmounted display the technical field of display devices, and both of them use reflective elements to guide light. Glik further reveals that the columnar structure (1010) of the reflective element has and there is a plane orientation angle 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to further modify the device of Martinez wherein the light guide plate has a light input region and a light output region, the plurality of reflective elements comprise a plurality of first reflective elements disposed in the light input region and a plurality of second reflective elements disposed in the light output region, wherein the plurality of first reflective elements and the plurality of second reflective elements have the same or different oblique directions in order to improve light guidance and thus improve the displayed image as disclosed by Glik.
Regarding claims 16, Martinez fails to explicitly disclose wherein the light input region have a plurality of light input sub regions, and the plurality of first reflective elements disposed in different light input sub regions have different oblique directions, the light output region have a plurality of light output sub regions, and the plurality of second reflective elements disposed in different light output sub regions have different oblique directions (Claim 16).
Glik discloses ( Figure 7, Figure 9A, Figure 9B,Figure 10A) the input area has multiple light input sub-areas, and set in different light output the first reflecting elements in the sub-area have different inclination  direction, the light output area has multiple light output sub-areas, and is set in the second reflective elements of different light output sub-regions have different inclination oblique direction in order to enhance input light rays to the substrate or output light rays from the substrate.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to further modify the device of Martinez wherein the light input region have a plurality of light input sub regions, and the plurality of first reflective elements disposed in different light input sub regions have different oblique directions, the light output region have a plurality of light output sub regions, and the plurality of second reflective elements disposed in different light output sub regions have different oblique directions in order to improve light guidance and thus improve the displayed image as disclosed by Glik.
Regarding claim 17,  Martinez discloses (Figure 4B, column 6 line 19 to line 25) the first reflective elements (405) and the second reflective elements (405) are curved reflective elements(415).
Regarding claim 18,  Martinez discloses( Figure 7)  the first reflective Elements are curved reflective elements (730), and the first reflective elements have gradual Variable curvature (730).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure  can be found in the 892 provided with this office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104. The examiner can normally be reached Mon-Thursday, 1pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TRACIE Y GREEN/Primary Examiner, Art Unit 2879